Citation Nr: 1206467	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-26 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for  diabetes mellitus and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim for  hypertension and if so, whether service connection is warranted. 

3.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been submitted to reopen the claim for diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) in December 2007.  A statement of the case (SOC) was issued in August 2008 and the Veteran perfected his appeal the same month.

In a September 2008 rating decision, the RO additionally denied service connection for peripheral neuropathy and determined that new and material evidence had not been submitted to reopen the claims for hypertension and sleep apnea.  The Veteran filed an NOD in December 2008.  An SOC was issued in June 2009.  The Veteran perfected his appeal in September 2009.  The RO awarded service connection for sleep apnea in March 2010 and as such, there no longer remains a claim in controversy.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.   

The Veteran waived initial RO consideration of evidence associated with the claims folder after the June 2009 SOC and March 2010 supplemental statement of the case (SSOC) were issued.  As such, it was considered in preparation of this Decision and Remand.  38 C.F.R. § 20.1304(c).

The Veteran withdrew his claims for service connection for a mood disorder and an evaluation in excess of 30 percent for the service-connected pulmonary sarcoidosis.  He additionally withdrew his claims for service connection for chronic fatigue syndrome, sinusitis, bronchitis, and migraine headaches.  See statement dated March 5, 2009.   As such, they are no longer in appellate status.  
 
The claim for hypertension (under a merits analysis), as well as the claim for peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  In a November 2006 decision, the Board denied the claims for hypertension and diabetes mellitus, to include as secondary to the service-connected pulmonary sarcoidosis; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

3.  Certain evidence received since the November 2006 Board decision was not previously submitted to agency decision makers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claims for hypertension and diabetes mellitus.  

4.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's current diabetes mellitus is secondary to the service-connected pulmonary sarcoidosis.  


CONCLUSIONS OF LAW

1.  The evidence received since the final November 2006 Board decision is new and material, and the Veteran's claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

2.  The evidence received since the final November 2006 Board decision is new and material, and the Veteran's claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

3.  The criteria for service connection for diabetes mellitus as secondary to the service-connected pulmonary sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With regard to the claims for new and material evidence, as the Board is reopening the claim for diabetes mellitus and granting it on the merits, as well as reopening the claim for hypertension and remanding for further development, any further discussion of the VCAA is not necessary.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
New and Material

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

Here, the Veteran seeks to reopen the claims for service connection for hypertension and diabetes mellitus first denied by the RO in March 2003.  In November 2006, the Board affirmed the RO's denial of the claims for hypertension and diabetes mellitus finding that the conditions were not incurred in service, manifested within the first post-service year, or secondary to the service-connected pulmonary sarcoidosis.  This is the last final denial on any basis for these claims.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the November 2006 decision.  The Veteran did not appeal the denial with respect to these claims to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. 
§ 20.1100 (2011).  Thus, the Board's November 2006 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra;  DiCarlo,  20 Vet. App. at 55.  

The record indicates that in its March 2003 rating decision, the RO denied service connection for hypertension and diabetes mellitus  finding that the conditions were not incurred in service, manifested within the first post-service year, or secondary to the service-connected pulmonary sarcoidosis.  In November 2006, the Board denied the claims on the same basis.  

Of record at the time of the November 2006 Board decision were the Veteran's service treatment records, which were negative for both diabetes mellitus or hypertension, though there was a five-day blood pressure check in 1984 that ruled out hypertension.  The Veteran was noted to be on the weight management program at various times throughout his military career. 

Post-service private medical records show the Veteran was diagnosed with diabetes in 1994 and hypertension in 1993.  Records dated in 1994 suggested hypertension was related to steroid used to treat pulmonary sarcoidosis.  Records from Dr. SK dated in July 1996 found no evidence of secondary hypertension.  The Veteran presented testimony before the Board in July 2005.  He testified that hypertension and diabetes mellitus were the result of steroid medications used to treat his pulmonary sarcoidosis.  The February 2006 VA examiner opined diabetes mellitus and hypertension were not secondary to the pulmonary sarcoidosis.  The examiner reasoned the Veteran had a family history of both diseases and that he was not maintained on steroids to the degree that would cause either condition.

Evidence associated with the claims folder since the November 2006 Board decision includes VA outpatient treatment records showing continued treatment for both hypertension and diabetes mellitus.   An entry dated in March 2007 indicated that diabetes may be due to pulmonary sarcoidosis and increased weight gain.  An entry dated in December 2007 found that hypertension and diabetes mellitus were related to the initial treatment of pulmonary sarcoidosis with steroids.  

In a July 2008 VA examination, the examiner opined diabetes mellitus was not secondary to the pulmonary sarcoidosis.  The examiner reasoned that although intermittent use of corticosteroids orally may increase blood glucose levels, this was a temporary outcome.  The examiner indicated she found no scientific or medical evidence to support use of inhaled corticosteroids or intermittent steroidal use as causing diabetes mellitus.

VA outpatient treatment records dated in August 2007 indicate diabetes mellitus was exacerbated by steroid use and weight gain. The May 2009 VA examiner opined it was unlikely diabetes mellitus was secondary to sarcoidosis.  Instead, the examiner found diabetes was related to the Veteran's lifestyle and his obesity dating back to service. 

A February 2010 VA examiner stated the Veteran's pulmonary sarcoidosis resulted in diabetes mellitus after steroids were initiated with consequent weight gain.  The examiner found that the Veteran's corticosteroid use to treat his pulmonary sarcoidosis lead to the Veteran's weight gain.  

As noted previously, in November 2006, the Board denied the claims for hypertension and diabetes mellitus finding that the conditions were not incurred in service, manifested within the first post-service year, or secondary to the service-connected pulmonary sarcoidosis.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The "new" records contain medical evidence suggesting the Veteran's diabetes mellitus and hypertension may be secondary to and/or aggravated by his service-connected pulmonary sarcoidosis.  Through statements and testimony in October 2011, the Veteran indicates that treatment for his pulmonary sarcoidosis (steroids) caused his current conditions.  Specifically, he asserts that steroid use caused weight gain and forced a sedentary lifestyle resulting in both diabetes mellitus and hypertension.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claims and raise a reasonable possibility of substantiating the claims.  Therefore, the Veteran's claims for service connection for diabetes mellitus and hypertension are reopened.  See 38 C.F.R. § 3.156(a).  The claim for hypertension under a merits analysis is discussed in the Remand portion below.


Service Connection

Before turning to the merits of the diabetes mellitus claim, the Board points out that applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, he asserts that the condition is due to treatment for his pulmonary sarcoidosis (steroids).  He maintains that steroid use caused weight gain and forced a sedentary lifestyle resulting in diabetes mellitus.

Service treatment records were negative for diabetes mellitus.   The Veteran was noted to be on the weight management program at various times throughout his military career. 

Post-service private medical records show the Veteran was diagnosed with diabetes in 1994.  Records from Dr. SK dated in July 1996 reveal the Veteran was hyperglycemic with steroid treatment for pulmonary sarcoidosis.  The physician took the Veteran off steroids and the sugar started to come down.  

The February 2006 VA examiner opined diabetes mellitus was not secondary to the disease and that he was not maintained on steroids to the degree that would cause the condition.

VA outpatient treatment records dated in March 2007 indicated that diabetes may be due to pulmonary sarcoidosis and increased weight gain.  An entry dated in December 2007 found that diabetes mellitus was related to the initial treatment of pulmonary sarcoidosis with steroids.  

In a July 2008 VA examination, the examiner opined diabetes mellitus was not secondary to the pulmonary sarcoidosis.  The examiner reasoned that although intermittent use of corticosteroids orally may increase blood glucose levels, this was a temporary outcome.  The examiner indicated she found no scientific or medical evidence to support use of inhaled corticosteroids or intermittent steroidal use as causing diabetes mellitus.

VA outpatient treatment records dated in August 2007 indicate diabetes mellitus was exacerbated by steroid use and weight gain. The May 2009 VA examiner opined it was unlikely diabetes mellitus was secondary to sarcoidosis.  Instead, the examiner found diabetes was related to the Veteran's lifestyle and his obesity dating back to service. 

A February 2010 VA examiner noted the Veteran's pulmonary sarcoidosis resulted in diabetes mellitus after steroids were initiated and consequent weight gain. The examiner found that the Veteran's corticosteroid use to treat his pulmonary sarcoidosis lead to the Veteran's weight gain.  

In October 2011, the Veteran testified before the Board.  He argued that the steroid treatment for his pulmonary sarcoidosis caused his current condition.  Specifically, he asserts that steroid use caused weight gain and forced a sedentary lifestyle resulting in diabetes mellitus.

After reviewing the totality of the evidence, the Board finds that there is a state of equipoise between the positive evidence and the negative evidence.  38 U.S.C.A. § 7105(c).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Service connection is currently in effect for pulmonary sarcoidosis.  The Veteran developed diabetes in 1994, after he was diagnosed with and treated for pulmonary sarcoidosis.  Private records show that the Veteran became hyperglycemic with the use of steroids for his pulmonary sarcoidosis.  VA and private medical records show the Veteran's weight steadily increased after his treatment for pulmonary sarcoidosis.  Although there are some negative opinions, there are some favorable opinions in the record indicating that diabetes mellitus resulted from weight gain caused by steroids use to treat pulmonary sarcoidosis.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for diabetes mellitus on a secondary causation basis is warranted.



ORDER

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus, and entitlement to service connection for diabetes mellitus secondary to the service-connected pulmonary sarcoidosis is warranted. 
Additionally, new and material evidence has been received to reopen the claim of service connection for hypertension.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for hypertension.  Given the evidence of record (a diagnosis of hypertension in 1993 and some suggestion that the condition was either caused or aggravated by the service-connected pulmonary sarcoidosis)  the Board finds that prior to reconsidering the merits of the Veteran's claim, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  The pertinent facts delineated in the decision portion are incorporated by reference.   

The Veteran has also claimed entitlement to peripheral neuropathy.  Specifically, he contends the condition is secondary to diabetes mellitus.  Service connection has been awarded for diabetes mellitus in the instant decision.  Under these circumstances, the Board believes a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with this claim.  Id. 

The last VA outpatient treatment records from the Columbia VA Medical Center (VAMC) associated with the claims folder are dated in January 2011.  Thus, any outstanding VA medical records pertinent to the issues should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Columbia VAMC from January 2011 to the present.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examinations to determine if the Veteran's hypertension and peripheral neuropathy are secondary to the service-connected pulmonary sarcoidosis and/or diabetes mellitus.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should offer opinion in response to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension and peripheral neuropathy manifested during service or are otherwise causally related to service? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension and peripheral neuropathy are proximately due to or caused by the service-connected diabetes mellitus and/or pulmonary sarcoidosis?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension and peripheral neuropathy have been aggravated by the service-connected pulmonary sarcoidosis and/or diabetes mellitus?

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


